Citation Nr: 0938566	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
compensation benefits was proper.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 
1987, and from August 1989 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2007, a statement of the case was issued 
in September 2007, and a substantive appeal was received in 
November 2007.  The Veteran testified at a RO hearing in May 
2007, and testified at a Board hearing in September 2008; the 
transcripts are of record.


FINDINGS OF FACT

1.  The Veteran received military severance pay in the amount 
of $29,318.40, effective June 5, 1996.

2.  In a January 1995 rating decision, service connection was 
established for left knee disability, rated 20 percent 
disabling, and right shoulder disability, rated 10 percent 
disabling, both effective October 4, 1994.  The Veteran was 
advised that his VA compensation would be withheld until the 
severance amount was recouped. 

3.  In a June 1998 rating decision, the left knee disability 
and right shoulder disability were rated separately 
noncompensably disabling, effective October 1, 1998.  

4.  In a November 2006 rating decision, the left knee 
disability was rated 10 percent disabling, and the right 
shoulder disability was rated 10 percent disabling, both 
effective June 27, 2006.  The Veteran was advised that his VA 
compensation would be withheld until the severance amount was 
recouped.


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding 
his VA disability compensation, in the amount of $29,318.40, 
is proper.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. §§ 
3.500, 3.700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), prescribes VA's duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Criteria & Analysis

The recoupment of the Veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

Where the disability or disabilities found to be service-
connected are the same as those upon which disability 
severance pay is granted, or where entitlement to disability 
compensation was established on or after September 15, 1981, 
an award of compensation will be made subject to recoupment 
of the disability severance pay.  Prior to the initial 
determination of the degree of disability recoupment will be 
at the full monthly compensation rate payable for the 
disability or disabilities for which severance pay was 
granted.  Following initial determination of the degree of 
disability recoupment shall not be at a monthly rate in 
excess of the monthly compensation payable for that degree of 
disability.  Where entitlement to disability compensation was 
established on or after September 15, 1981, a veteran may 
receive disability compensation for disability incurred or 
aggravated by service prior to the date of receipt of the 
severance pay, but VA must recoup from that disability 
compensation an amount equal to the severance pay.  Where 
payment of severance pay was made on or before September 30, 
1996, VA will recoup from disability compensation an amount 
equal to the total amount of the severance pay.  Where 
payment of severance pay was made after September 30, 1996, 
VA will recoup from disability compensation an amount equal 
to the total amount of separation pay less the amount of 
Federal income tax withheld from such pay.  38 C.F.R. 
§ 3.700(a)(3).

The record establishes that the Veteran was discharged from 
service for physical disability, and received military 
severance pay in the amount of $29,318.40, effective June 5, 
1996.  

In January 1995, the RO issued a rating decision which 
granted entitlement to service connection for left knee 
disability, assigning a 20 percent disability rating, and 
granted entitlement to service connection for right shoulder 
disability, assigning a 10 percent disability rating.  Both 
ratings were made effective October 4, 1994.  In the February 
1995 notice letter accompanying the rating decision, the 
Veteran was informed that due to receipt of military retired 
pay, VA compensation benefits would be withheld.  In August 
1996 correspondence from the RO, the Veteran was notified 
that due to receipt of severance pay in the amount of 
$29,318.40, it was proposed that $355.00 per month would be 
withheld, beginning November 1, 1996 until the severance 
amount was recouped.  

In June 1998, the RO issued a rating decision decreasing the 
rating assigned to left knee disability, to noncompensably 
disabling, effective October 1, 1998, and decreasing the 
rating assigned to right shoulder disability, to 
noncompensably disabling, effective October 1, 1998.  In the 
July 1998 notice letter accompanying the rating decision, the 
Veteran was notified that he was no longer entitled to 
monetary benefits as a result of the assignment of 
noncompensable disability ratings.  

In June 2006, the Veteran filed an increased rating claim for 
his service-connected disabilities, and also claimed 
entitlement to service connection for right knee disability.  
In November 2006, the RO issued a rating decision assigning a 
10 percent disability rating to left knee disability, 
effective June 27, 2006, assigning a 10 percent disability 
rating to right shoulder disability, effective June 27, 2006, 
and denying entitlement to service connection for right knee 
disability.  In the December 11, 2006 notice letter 
accompanying the rating decision, the Veteran was notified 
that due to receipt of his original severance pay allowance, 
VA would hold back all of his VA compensation until the 
severance amount was recouped.  The notice letter, however, 
indicated that only a portion of his compensation would be 
withheld.  In December 15, 2006, correspondence, the RO 
stated that the prior notice letter was in error and that all 
of his compensation would be withheld until the severance 
amount was recouped.  

Initially, the Board notes that the Veteran has not disputed 
the amount subject to recoupment.  In statements and 
testimony from the Veteran, he indicated that he filed his 
June 2006 increased rating claim based on the belief that his 
military severance amount would have been recouped by then, 
and he would begin to receive VA compensation.  He testified 
that he did not understand that once VA assigned a 
noncompensable rating to his service-connected left knee and 
right shoulder disabilities, effective October 1, 1998, VA 
was no longer withholding compensation to recoup the 
severance amount.  The Veteran has argued that had he known 
that compensation was no longer being withheld, he would have 
appealed the noncompensable disability ratings assigned in 
such rating decision.  As the November 2006 rating decision 
assigned separate 10 percent disability ratings to the 
Veteran's service-connected left knee and right shoulder 
disabilities, effective June 27, 2006, the Veteran has 
expressed disagreement with VA withholding his compensation 
to recoup the severance amount.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of his separation pay in the 
amount of $29,318.40, received when he was discharged from 
service in 1994, by withholding in monthly allotments 
payments of disability compensation benefits, is required by 
law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).

The Veteran did not file a notice of disagreement with the 
disability ratings assigned and/or effective date assigned in 
the June 1998 rating decision, thus such rating decision is 
final.  38 U.S.C.A. § 7105.  As detailed, the Veteran was 
informed in July 1998 that due to the noncompensable 
disability ratings assigned, he was no longer entitled to VA 
monetary benefits.  The Board has considered the Veteran's 
claim that he did not understand that severance pay was no 
longer being withheld from October 1, 1998, and prior to June 
27, 2006, in light of his noncompensable disability ratings.  
The Board emphasizes, however, that regulations are binding 
on all who seek to come within their sphere, "regardless of 
actual knowledge of what is in the regulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260 (1990), (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  

The Board has considered and is sympathetic to the Veteran's 
argument as to the basic inequity of his situation.  However, 
the Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  The Board finds that the law is clear; essentially 
the Veteran received separation pay prior to September 30, 
1996, and any compensation thereafter received for a 
disability incurred in or aggravated by service is subject to 
recoupment.  38 C.F.R § 3.700(a)(3).  Thus, as VA does not 
have any discretion in the recoupment of the separation pay, 
the Veteran has failed to state a claim upon which relief may 
be granted, and the claim must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The recoupment of separation pay by withholding VA 
compensation benefits was proper.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


